 1 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.ConclusionsThe Trial Examiner finds merit in the Union's position. Whether Douds actually approved or"consented" to Dealey's withdrawal requests or not4 and whether charges actually remainedtechnically in effect or nots , are not the only points for consideration. Having officially beeninformed by a responsible agent of the Board that Douds had approved the withdrawal, andhaving made settlement in accordance with that information, the Union was justified in relyingupon it as a fact. Any other conclusion, it appears to the Trial Examiner, must diminishpublic confidence in the administration of the Act.Itistherefore concluded that the complaint in these consolidated cases was improperlyissued, and that consideration of the merits of its allegations would not effectuate the purposesof the Act.[Recommendations omitted from publication.]4 The Board's Rulesand Regulations are silent as toany requirementof "signing," bythe Regional Director, of the request-for-withdrawal form. Sec 102.9 says, on the point:"Any . . charge may be withdrawn ... only with consent of the regional director , .In this case the Trial Examiner considers that Altman used the word "approval" and Weissreasonably so accepted it, as synonymous with "consent."S The Trial Examiner is convinced, from the probabilities inherent in the situation asdescribed by Weiss, that Douds consented to the withdrawal of the charges, that Altmancorrectly informed Weiss of such consent, that the charges were effectively withdrawn withinthe meaning of the Board's Rules and Regulations, but that the Regional Director mistakenlybelieved that later eventswarranted reinstatementof the May 19 charges. (See Square DCompany, 105 NLRB 253.)THE BUDD COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT, & AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAW-CIO, Petitioner.Case No. 4-RC-2006. November 20, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer. The hearing officer's rulings made at the hear-Ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:On September 28, 1951, the Intervenor, the Budd Field PlantEmployees Union, herein called the Independent, was certifiedas the collective-bargaining representative of the Employer'sproduction and maintenance employees.' Thereafter, on May 29,'The Budd Company, 91 NLRB No. 105 (not reported in printed volumes of Board'sdecisions).107 NLRB No. 48. THE BUDD COMPANY1 171952, the Employer and the Independent entered into a 5-yearcontract, to expire May 29, 1957, and automatically renewablethereafter from year to year unless notice to terminate is givenby either party within 60 days of expiration. The Employer andIntervenor contend that this contract is a bar to a present deter-mination of representatives. The Petitioner asserts that the con-tract is not a bar because (1) the unit has expanded causing asubstantial andmaterial change in its character; and (2) aschism has occurred creating a doubt as to the identity of therepresentativeof the employees in the unit.The Expanding UnitPrior to the election and certification in September 1951, theinstant plant, known as the Red Lion Plant, was engaged in themanufacture of railway cars, aircraft, and other allied steelproducts. Shortly thereafter, the Employer commenced tomanu-facture two new products, namely, metal parts for jet enginesand chassis frames for automobile manufacturing customers.The chassis operation, presently known as Departments 110 and111, was administratively established in September 1952. Thejet engine operation, known as Department 155, was establishedin December 1951. _On the date of the election and prior to the establishment of thetwo new products, there were 1,354 employees in the unit. OnMay 29, 1952, the date of the contract, there were 2,143 employ-ees. The peak employment was reached January 2, 1953, whenthere were 3,457 employees.' When the petition was filed on May19, 1953, there were 3,160 employees in the unit, and on June 12,when the hearings began, there were 3,131 employees.The evidence also shows that from 36 to 39 percent of thepresent 23-acre main assembly building is devoted to the newproducts.4 However, the job classifications with very few excep-tions have remained the same. Although such tasks as pressmenperform, together with machine tool work and painting are notthe same as in railroad product operation,s the great bulk ofover 130 job classifications have not changed fundamentally.62 Althoughthe jet engine department was established earlier than the chassis department,the former constitutes only a minor portion of the new operations.3In April 1953, shortly prior to the filing of the instant petition, some 400 employees werelaid off due to a temporary curtailment in the jet engine department.4 There was testimony to the effect that the Employer is planning on still further expansionin the form of a new plant for the chassis operation. However, such testimony was too in-definite anduncertainto be given substantial weight in the consideration of this issue.5 Petitioner introduced evidence to the effect that pressmen require the use of greaterskillwhen working on railroad cars than on chassis, that while machine tool operators onthe old products used precision instruments, they seldom used such instruments on the new,and that painting on the new products was entirely mechanical in contrast to painting whichrequired manual application on the railroad products.6 The evidence showed that out of 131 job classifications in use at 5 different dates sincethe election in September 1951, only 4 titles which were used on the contract date were notlisted a year later, and that only 7 others which were listed in May 1953, were not listed inMay 1952, the contract date. 1 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDContentions of the PartiesAs noted above, the Petitioner claims that a subsequent expan-sion of the unit,7 plus a material alteration in the character of theunit itself prevents the existing contract from operating as a bar.9In support of its contention,that the character of the unit hasbeen changed,thePetitioner points out that the old products,namely railroad cars, are custom built jobs as compared withchassis and jet parts which constitute mainly assembly-lineoperations,the former requiring much greater skills than thelatter and entirely different administrative factors.The Independent,on the other hand, denies the Petitioner'sclaim regarding a change in the production processes.In sup-port of its contention that the nature of the production processhas not changed despite a substantial increase in the number ofemployees,the Independent maintains that the job classifica-tions have remained the same and have not undergone anyfundamental change.The Independent'sposition is supportedby the Employer who also contends that skills have not changed;that the presses,machine tools and welding equipment employedin the new departments were used in railroad car manufacture;and that transfers between the old and the new operations arerelatively constant.The Application of the Expanding Unit DoctrineThe Board has held that where the character of the bargain-ing unit has changed during a contract term, such contract isnot a bar to a determination of representatives.9However, in7 The record discloses that from the date of the contract to the peak of employment, priorto the layoff in April 1953,there was an increase of 60 percent in the number of employees;and that from the date of the contractto May 19, 1953,the date of the filing of the petitionor to June12,1953,the date nearest the hearing, there was an increaseof 46percent.Althoughthe Petitioner relies on expansion subsequent to the contract date, it also urgesthat in considering the expanding unit doctrine,the Board should depart from its previouspolicy and find that in the instant case, the earlier date of the last election rather than thecontract date is controlling.However, because of our finding herein on the extentto whichthe bargaining unit has changed,we find it unnecessary to decidewhichdate is controllingin considering the expanding unit issue.8 The evidence shows that on August 19, 1950,the Employer and the independent executeda 2-year contract to expire August21, 1952On December21, 1950,a supplemental agree-ment was entered into extendingthatcontract to August19, 1955. On May 20,1952, thepresent contract expiringMay 29, 1957,was executed.As itis evident that the currentcontract was executed in the current certification year and no issue was raised as to whetherthis5-year contract is not a bar because of its 5-year term, we do not find it necessaryto determine at this time whether this contract would be a bar after the first 2 years whichwill expireinMay 1954.9 A contract executed prior to the commencement or establishment of a new plant is nota bar.Scrivner StevensCo., 104 NLRB506; Atlantic RefiningCo., 96 NLRB952; RichardAlan Button Co.,94 NLRB1429;Westinghouse Electric Corporation,87 NLRB 463;GeneralElectricCompany,85 NLRB 150;Santa Fe Trail TransportationCompany, 81 NLRB 132;Ball Brothers Company of California,Inc., 80 NLRB1316;Champion Motors,72 NLRB 436.The Board has also held a contract not a bar where a reconstructed plant was involved;Michigan California Lumber Co., 96 NLRB1379,or a reactivated plant,Carbide & CarbonChemical Division,98 NLRB 270;Sheets&Mackey,92 NLRB 179. THE BUDD COMPANY119order to invoke the expanding unit doctrine, not only must the sizeof the unit have changed so that the numbers employed at the dateof the contract cannot be said to be representative of those at thetime of the filing of the petition or at the hearing, but the natureof the production processes must also have changed to such an ex-tent that the character of the unit has been materiallyaltered.'°We find on the basis of the present record, that although thenumber of employees have increased substantially, the produc-tion processes have not been materially altered. Thus, it isclear that less than 1 percent of the job classifications havebeen changed. No new skills have been introduced. On thecontrary, the Petitioner conceded that lesser skills or no skillsat all are required for the new products. Although the Boardhas held that, where a contract was executed prior to the es-tablishment of a division or department for the manufactureofanew product and some labor organization seeks torepresent the employees in the new operation separately, suchcontract is not a bar, 11 this is not the situation in the presentproceeding.As the Petitioner seeks to represent the entireproduction and maintenance unit and as the character of suchunit has not been fundamentally altered, we find no basis forapplying the expanding unit doctrine in this case.The SchismOn Monday, April 20, 1953, at about 11 a. m. the employeesin the chassis department walked off their jobs when theylearned that the Employer had put a wage-rate reduction intoeffect.The next morning, Clime, the president of the In-dependent, spoke to the strikers, urging them to go back towork, and stating that he would try to get the cut rescinded andthat if he could not, the Independent would support the strike.The men returned to their jobs, and at about 11:30 a. m. afteran announcementthat the cut would not be rescinded, theemployees walked out and assembled on the lawns of the plant.Thereafter, Clime announced there would be a meeting of theIndependent the next day, April 22. ' Picketing was begun andpicket lines established. The evidence shows that numerousemployees refused to cross the picket lines.Immediately after the walkout, some 400 striking employeeswent to the subregional offices of the Petitioner and theresigned membership cards, requesting information as to waysand means of affiliating with Petitioner.The strikers were in-formed that acceptance of the group as a local of Petitioner10 DeckerClothes Inc., 83 NLRB 484.U ArmstrongCork Company (LancasterFloorPlant),106NLRB 1147;Delta TankMfg.Co., Inc. (ShellDivision),100 NLRB 364.In such cases, the Board has granted theemployees in the new operation an opportunity to decidewhether they wish tojoin the estab-lished unit or to be separately represented.12 The inferred purpose forthemeetingwas to discuss the grievance based on the wagecut inthe chassisdepartment and the strike resultingtherefrom. 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould not take place until the return of the regional directorat the end of the week. In the meantime, these employeeshaving discussed an affiliation resolution with Petitioner, metin the Petitioner's building and considered a plan for acting onthe affiliation resolution at the scheduled meeting of the In-dependent on April 22, announced by Clime. These employeesannounced this move to other employees by word of mouth,but there is no evidence of any posted or other public announce,ment that the purpose of the meeting would be to consider thequestion of affiliation.The Affiliation Meeting of April 22 and EventsRelating TheretoEvidence as to the number of employees attending this meet-ing is conflicting, the Petitioner claiming that 700 employeeswere there, the Independent contending that not over 450 personscouldhave been accommodated at the premises. Is Climeopened the meeting by referring to the strike, at which so muchbooing, clapping, and whistling followed that he was unable tomaintain order. An effort was made by a CIO adherent to readtheaffiliation resolution but failed when Clime ruled theresolution out of order. However, in accordance with motionsfrom the floor, the CIO employee, who was the leader of theaffiliationmovement, read the resolution, which upon a sub-sequentmotion from the floor was unanimously adopted.Thereupon, Clime and the officers of the Independent walkedout of the meeting. Following the adoption of the resolution,themembership appointed a steering committee consisting of25 employees representing some 10 departments of the unit.This committee decided to call a meeting for the following day,April 23, to complete and reaffirm the affiliation. Some 3,000leafletswere mimeographed in the office of the Petitioner andwere distributed to employees during that day. The announce-ment of the meeting did not mention the subject of affiliationbut declared that it was to organize, stating that "WE NEEDREPRESENTATION IN OUR EVERY-DAY WORKING PROB-LEMS." It was signed by "Worker's Committee for HonestRepresentation."At the April 23 meeting, which Petitioner contends wasattended by some 1,200 employees, the resolution to affiliatethe Independent with the Petitioner was again unanimouslyadopted, the steering committee was enlarged and was directednot only to meet withmanagementbut also to impound thetreasury. 14 Thereafter, because management refused to meet1sPetitioner contends that only employees showing their badges were permitted to enterthemeeting hall., The Independent claims that people rushed in and no badges were shown.The Independent claims that the meeting was intended only for employees of the chassisdepartment; however, it does not deny Petitioner's evidence that employees from severaldepartments did attend.14 The Petitioner has not taken action to have the employees revoke the checkoff to theIndependent, as it is the Petitioner's position that the Independent is the Petitioner. Local92, and that court action will be instituted with reference to the Independent's treasury. THE BUDD COMPANY121with any employees unless the strikers returned to work,thesteering committee called another meeting for April 25to discuss this question. 11This meeting was also attended bysome 1,200 employees, and a vote was carried to return towork.On this occasion, a reactivated charter which hadbeen issued by the International UAW was presented to thegroup now known as Local No. 92 of the Petitioner. On May23, 1953,Local 92 met and elected a completely new slateof officers,followingwhich it requested recognition frommanagement.The latter has, however, refused to recognizeLocal 92 or any representative of the Petitioner.The Petitioner urges that this is a true schism and not inany sense a raiding expedition,that the Petitioner has beeninterested in these employees for many years;that the entirerank-and-filemembership of the Independent has gone overto the Petitioner,leaving the Independent only with its Com-mittee of the Whole consisting of the former officers andstewards of the Independent;16that the Petitioner has a completeslateof officers;isready, able, and willing to administerthe contract;and that it is solely because of the Employer'srefusal to recognize the Petitioner that grievances have notbeen processed.The Independent contends that it is presently administeringthe contract through its Committee of the Whole who haveremained loyal to the Independent;that it is a functioningorganization;that it has processed numerous grievances;that it has an active bank account; that the employees havenot revoked the checkoff authorizations; and that the Employerhas continued to recognize it as the exclusive bargainingrepresentative.Itisclear from the evidence that the initial meeting ofApril 22 was not called or announced as an affiliation meeting;neitherwas it called for the purpose of considering anyaffiliationmove. The subsequent meetings called for the pur-pose of completing the affiliation of the April 22 action werelikewise not announced as being for the purpose of affiliation.We therefore find that notwithstanding the giving of informalnotice by leaflets or word of mouth, these meetings and thealleged "affiliation" resolution do not comply with the require-ments of formalized action which the Board has held to be aprerequisite to the recognition of a true schism.17We find,ss Leaflets for this meeting were also printed with clerical help of Petitioner,and some3,000 were again distributed. These went out under the captionof "ATTENTION ALL BUDDFIELD EMPLOYEES,"and signedby "BUDD FIELD EMPLOYEES UAW-CIO COMMITTEE "16 As evidence of the widespread discontent of the rank-and-file membership, the Peti-tionerpoints out that over 2,400 of the present 3,100 employees have signed applicationcards to join the Petitioner.Italso contends without contradition that no general member-ship meetings have been held by the independent since the"affiliation"move.17Lewittes&Sons,96 NLRB 775; Allied Container Corp , 98 NLRB 580; West Steel CastingsCo.,98NLRB153. In view of this finding, we find no necessity for passing on the issueraised by the Independent,that the Petitioner improperly participated and directed theaffiliationmove.For cases in which this issue has been considered,see Rex Curtain Corp.97 NLRB 899; General Electric Co., 98 NLRB 134. 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDfurthermore,that despite the defection in the ranks of theemployees,the Independent still remains as a functioningorganization,able,ready, and willing to administer thecontract.Under these circumstances, we find that there isno confusion as to the identity of the bargaining agent recognizedby the Employer. There being no schism or other basis foravoiding the normal consequences of an existing contract, wefind that the current contract is a bar to an election at thepresent time.Accordingly,we shall dismiss the petition.[The Board dismissed the petition.]UNITED STATES GYPSUM COMPANYandLOCAL 278, UNITEDGAS, COKE AND CHEMICAL WORKERS OF AMERICA,CIO, Petitioner.Case No.13-RC-3032.November 20, 1953SUPPLEMENTAL DECISION AND DIRECTIONOn July 28,1953,pursuant to the Board'sDecision and Di-rection of Election,'an electionby secretballotwas conducted,under the direction and supervision of the Regional Directorfor the Thirteenth Region, among the employees in the votinggroup established by the Board, to determine whether or notthe said employees wished the Petitioner to represent themfor purposes of collective bargaining.Upon the conclusion ofthe election,a tally of ballots was furnished the parties, inaccordance with the Rules and Regulations of the Board. Thetally shows that all of the 26 ballots cast were challenged. 2Thereafter,on August 6, 1953,the Employer filed objectionsto the election. On August 19, 1953, after having duly investi-gated the issues raised by such objections and challenges, theRegional Director issued anddulyserved upon the parties hisreport on objections and challenges,recommending that theobjections be dismissed in their entirety and that all of thechallenges be overruled and the ballots be opened and counted.Thereafter,theEmployer filed timely exceptions to theRegional Director's report. I1105 NLRB 931.2 Of the 15 categories of employees, hereinafter generally referred to as key operators,sought by the Petitioner(all of whom the Employer contended were supervisors),the Boardfound that the employees in 4 of these classifications were supervisors,and excluded themfrom the voting group.Of theremaining categories,the perlite tube operators, for reasonsdiscussed below, were permitted to vote subject to challenge,and as to all the other cate-gories of remaining employees sought,hereinafter called key operators,the Board foundtheywere not supervisors and that their interests were similar to those of the productionand maintenance employees whom Petitioner presently represents.Accordingly,the Boardheld that they might appropriately be included in the existing certified production and mainte-nance unit,if a majority of them so desired.3In the absence of exceptions thereto,the Board hereby adopts the findings of the RegionalDirector that employees Bozak,A.Woolard,L.Woolard, and Gibbons,all of whom werechallenged by the Board agent, were at the time of the election properly part of the votinggroup.However, the Employer's exceptions with respect to their alleged supervisory status,appear to cover these 4 employees,as well as the 22 whom it challenged.107 NLRB No. 39.